UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 15473 East Freeway Channelview,Texas 77530 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 862-2201 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check is smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox At August 14, 2008, there were 177,350,630 shares of common stock outstanding. IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer collectively to Deep Down, Inc. and its wholly-owned subsidiaries. Deep Down, Inc., a Nevada corporation (“Deep Down Nevada” or “Deep Down” or the “Company”) is the parent company to its wholly-owned subsidiaries: Deep Down, Inc., a Delaware corporation (“Deep Down Delaware”), ElectroWave USA, Inc., a Nevada corporation (“ElectroWave”), Mako Technologies, LLC (“Mako”), a Nevada limited liability companyand Flotation Technologies, Inc. (“Flotation”), a Maine corporation. Readers should consider the following information as they review this Quarterly Report on Form 10-Q: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements.Forward-looking statements include any statementthat may project, indicate or imply future results, events, performance or achievements.The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements.Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Quarterly Report on Form 10-Q and are not guarantees of future performance.Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Subsequent Events All statements contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, are made as of August 15, 2008, unless those statements are expressly made as of another date.We disclaim any responsibility for the accuracy of any information contained in this Quarterly Report on Form 10-Q to the extent such information is affected or impacted by events, circumstances or developments occurring after August 15, 2008 or by the passage of time after such date.Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. Document Summaries Descriptions of documents and agreements contained in this Quarterly Report on Form 10-Q are provided in summary form only, and such summaries are qualified in their entirety by reference to the actual documents and agreements filed as exhibits to our 2007 Annual Report on Form 10-KSB/A (Amendment No. 3), other periodic reports we file with the Securities and Exchange Commission (“SEC”) or this Form 10-Q. Access to Filings Access to our Annual Reports on Form 10-KSB, Quarterly Reports on Forms 10-Q or Form 10-QSB and Current Reports on Form 8-K, and amendments to those reports, filed with or furnished to the SEC pursuant to Section 13(a) of the Exchange Act, as well as reports filed electronically pursuant to Section 16(a) of the Exchange Act, may be obtained through our website (http://www.deepdowninc.com ).Our website provides a hyperlink to a third-party website where these reports may be viewed and printed at no cost as soon as reasonably practicable after we have electronically filed such material with the SEC.The contents of our website are not, and shall not be deemed to be, incorporated into this report. 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements Unaudited Consolidated Balance Sheets- June 30, 2008 and December 31, 2007 4 Unaudited Consolidated Statements of Operations- For the Three and Six Months Ended June 30, 2008 and 2007 5 Unaudited Consolidated Statements of Stockholders’ Equity- For the Six Months Ended June 30, 2008 6 Unaudited Consolidated Statements of Cash Flows- For the Six Months Ended June 30, 2008 and 2007 7 Notes to Unaudited Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4T. Controls and Procedures 27 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 31 Exhibit Index 32 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DEEP DOWN, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2008 December 31, 2007 ASSETS Cash and equivalents $ 4,085,543 $ 2,206,220 Restricted cash - 375,000 Accounts receivable, net of allowance of $818,992 and $139,787 respectively 8,614,961 7,190,466 Prepaid expenses and other current assets 710,213 312,058 Inventory 179,343 502,253 Lease receivable, short-term 414,000 414,000 Work in progress 681,790 945,612 Receivable from Prospect, net - 2,687,333 Total current assets 14,685,850 14,632,942 Property and equipment, net 10,651,053 5,172,804 Other assets, net of accumulated amortization of $0 and $54,560 respectively 550,819 1,109,152 Lease receivable, long-term 500 173,000 Intangibles, net 18,745,713 4,369,647 Goodwill 13,001,556 10,594,144 Total assets $ 57,635,491 $ 36,051,689 LIABILITIES AND STOCKHOLDER'S EQUITY Accounts payable and accrued liabilities $ 3,070,105 $ 3,569,826 Deferred revenue 725,521 188,030 Payable to Mako shareholders - 3,205,667 Current portion of long-term debt 47,477 995,177 Total current liabilities 3,843,103 7,958,700 Long-term debt, net of accumulated discount of $0 and $1,703,258 respectively 919,381 10,698,818 Series E redeemable exchangeable preferred stock, par value $0.01, face value and liquidation preference of $1,000 per share, no dividend preference, authorized 10,000,000 aggregate sharesof all series of preferred stock, -0- and 500 issued and outstanding, respectively - 386,411 Total liabilities 4,762,484 19,043,929 Temporary equity: Series D redeemable convertible preferred stock, $0.01 par value, face value and liquidation preference of $1,000 per share, no dividend preference, authorized 10,000,000 aggregate sharesof all series of preferred stock, -0- and 5,000 issued and outstanding, respectively - 4,419,244 Total temporary equity - 4,419,244 Stockholders' equity: Common stock, $0.001 par value, 490,000,000 shares authorized, 174,732,501 and 85,976,526 shares issued and outstanding, respectively 174,733 85,977 Paid-in capital 60,000,402 14,849,847 Accumulated deficit (7,302,128 ) (2,347,308 ) Total stockholders' equity 52,873,007 12,588,516 Total liabilities and stockholders' equity $ 57,635,491 $ 36,051,689 See accompanying notes to unaudited consolidated financial statements. 4 DEEP DOWN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues Contract revenue $ 5,670,385 $ 4,508,635 $ 11,007,914 $ 6,110,916 Rental revenue 2,249,811 636,153 3,191,747 1,132,266 Total revenues 7,920,196 5,144,788 14,199,661 7,243,182 Cost of sales 5,496,427 3,293,313 9,372,798 4,545,402 Gross profit 2,423,769 1,851,475 4,826,863 2,697,780 Operating expenses: Selling, general & administrative 3,681,643 1,103,902 5,443,890 1,763,622 Depreciation and amortization 543,128 90,196 841,277 154,221 Total operating expenses 4,224,771 1,194,098 6,285,167 1,917,843 Operating income (loss) (1,801,002 ) 657,377 (1,458,304 ) 779,937 Other income (expense): Gain (loss) on debt extinguishment (446,412 ) 2,000,000 (446,412 ) 2,000,000 Interest income 27,346 16,290 66,510 16,290 Interest expense (2,690,534 ) (1,276,770 ) (3,459,564 ) (1,508,657 ) Other expense (39,771 ) - (11,416 ) - Total other income (expense) (3,149,371 ) 739,520 (3,850,882 ) 507,633 Income (loss) before income taxes (4,950,373 ) 1,396,897 (5,309,186 ) 1,287,570 Benefit from (provision for) income taxes 85,000 (447,363 ) 354,366 (447,363 ) Net income (loss) $ (4,865,373 ) $ 949,534 $ (4,954,820 ) $ 840,207 Earnings per share: Basic $ (0.04 ) $ 0.01 $ (0.05 ) $ 0.01 Weighted-average common shares outstanding 132,666,860 67,870,171 109,326,053 74,417,132 Diluted $ (0.04 ) $ 0.01 $ (0.05 ) $ 0.01 Weighted-average common shares outstanding 132,666,860 93,799,839 109,326,053 100,315,405 See accompanying notes to unaudited consolidated financial statements. 5 DEEP DOWN, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) For the Six Months Ended June 30, 2008 Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at December 31, 2007 85,976,532 $ 85,977 $ 14,849,847 $ (2,347,308 ) $ 12,588,516 Net loss - - - (4,954,820 ) (4,954,820 ) Exchange of Series D preferred stock 25,866,518 25,867 4,393,377 4,419,244 Stock issued for acquisition of Mako 2,802,969 2,803 1,959,275 1,962,078 Stock issued for acquisition of Flotation 1,714,286 1,714 1,421,143 1,422,857 Warrants issued for acquisition of Flotation - 121,793 121,793 Restricted stock issued 1,200,000 1,200 (1,200 ) - Stock issued in private placement 57,142,857 57,143 37,002,527 37,059,670 Cashless exercise of stock options 29,339 29 (29 ) - Stock based compensation - - 253,669 253,669 Balance at June 30, 2008 174,732,501 $ 174,733 $ 60,000,402 $ (7,302,128 ) $ 52,873,007 See accompanying notes to unaudited consolidated financial statements. 6 DEEP DOWN, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net loss $ (4,954,820 ) $ 840,208 Adjustments to reconcile net income to net cash used in operating activities: Gain on extinguishment of debt - (2,000,000 ) Interest income (30,467 ) (16,290 ) Amortization of debt discount 1,816,847 1,391,506 Amortization of deferred financing costs 762,700 - Share-based compensation 253,669 39,565 Bad debt expense 832,328 - Depreciation and amortization 898,998 154,221 Loss on disposal of equipment 9,136 - Changes in assets and liabilities: Lease receivable - (750,000 ) Accounts receivable (254,958 ) (531,356 ) Prepaid expenses and other current assets (586,618 ) 1,655 Inventory (179,343 ) (472,253 ) Work in progress 1,135,005 (119,552 ) Accounts payable and accrued liabilities (1,601,586 ) 1,808,987 Deferred revenue 537,491 80,628 Net cash provided by operating activities $ (1,361,618 ) $ 427,319 Cash flows from investing activities: Cash paid for acquisition of Flotation (22,116,140 ) - Cash paid for acquisition of Mako (1,319,967 ) - Cash paid for third party debt - (432,475 ) Cash received from sale of ElectroWave receivables - 261,068 Cash deficit acquired an acquisition of a business - (18,974 ) Purchases of equipment (687,060 ) (442,788 ) Restricted cash 375,000 - Net cash used in investing activities $ (23,748,167 ) $ (633,169 ) Cash flows from financing activities: Payment for cancellation of common stock - (250,000 ) Redemption of preferred stock - (250,000 ) Proceeds from sale of common stock, net of expenses 37,059,670 960,000 Proceeds from long term debt 2,687,333 - Proceeds from sales-type lease 172,500 69,000 Borrowings on debt - related party - 150,000 Payments of long-term debt (12,930,395 ) (222,307 ) Net cash provided by (used in) financing activities $ 26,989,108 $ 456,693 Change in cash and equivalents 1,879,323 250,843 Cash and equivalents, beginning of period 2,206,220 12,462 Cash and equivalents, end of period $ 4,085,543 $ 263,305 See accompanying notes to unaudited consolidated financial statements. 7 DEEP DOWN, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Six Months Ended June 30, 2008 2007 Supplemental schedule of noncash investing and financing activities: Acquisition of a business $ - $ (190,381 ) Exchange of receivables for acquisition of a business $ - $ 171,407 Warrants issued for acquisition of Flotation $ 121,793 $ - Stock issued for acquisition of Flotation $ 1,422,857 $ - Stock issued for acquisition of Mako $ 1,962,078 $ - Fixed assets purchased with capital lease $ - $ 525,000 Fixed assets transferred from Inventory $ 502,253 $ - Exchange of Series D preferred stock $ 4,419,244 Exchange of Series E preferred stock $ - $ 3,366,778 Redemption of Series E preferred stock $ - $ 2,000,000 Exchange of Series E preferred stock for subordinated debenture $ 500,000 $ - Common shares issued as restricted stock $ 1,200 $ - Supplemental Disclosures: Cash paid for interest $ 880,017 $ 117,151 Cash paid for pre-payment penalties $ 446,413 $ - Cash paid for taxes $ 275,000 $ - See accompanying notes to unaudited consolidated financial statements. 8 DEEP DOWN, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: GENERAL Nature of Business Deep Down, Inc., a Nevada corporation (“Deep Down Nevada” or “Deep Down” or the “Company”), is the parent company to its wholly-owned subsidiaries: Deep Down, Inc., a Delaware corporation (“Deep Down Delaware”), ElectroWave USA, Inc., a
